DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Dec. 16, 2020 has been entered.

Status of Claims
Claims 32-44 and 46-63 are pending in the application.

Response to Arguments
Regarding the “Claim Interpretation” section below and the term “skimmer dam” – In Applicant’s Remarks, dated Dec. 16, 2021, Page 8, Applicant states, “Applicant agrees that the term ‘skimmer dam’ may be interpreted in light of Applicant's substitute disclosure, including those specific passages and FIGS provided by the Examiner on pages 5 and 6 of the Office Action, further including any other relevant FIGS or descriptions which may exist in the disclosure.”  Since no other Figures or descriptions were set forth, the term “skimmer dam” is interpreted as in the “Claim Interpretation” section below.
Regarding the art rejections under §§ 102 and 103 – Applicant’s arguments filed Dec. 16, 2021, have been fully considered.  However, independent Claims 32, 38, 44, and 48 were amended, new Claims 57-63 were set forth, and the rejections changed accordingly.  Regarding Claims 38 and 44, the Bedingham et al. reference was reinterpreted in light of the amendments.  The new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Response to Amendment
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.
Regarding the recited “skimmer dam” – It is unclear to one of ordinary skill in the art what the term “skimmer dam” means, since there is no definition set forth in the Substitute Disclosure and “skimmer dam” is not a term of art.  In the interest of compact prosecution, the term “skimmer dam” will be interpreted in light of the Substitute Disclosure, which offers only a few examples of what the term “skimmer dam” means. 
In further embodiments, a fluid separation cassette may incorporate a fluid separation chamber having means for concentrating a layer of fluid or fluid constituents in proximity to an exit port. Such means for concentrating a layer of fluid or of fluid constituents in close proximity to the exit port may take the form of a planar, multi-planar or similarly functioning surface (i.e., a “skimmer dam”) positioned at an angle within the separation chamber. For example, the skimmer dam may be disposed at an angle of between 15 and 70 degrees, such as between 25 and 60 degrees or between 40 and 50 degrees relative to a line parallel to the centrifugal force within the chamber. The distal end of the skimmer dam (i.e., the end furthest from the axis of rotation, or the furthest "downhill" portion) may be positioned in the separation chamber at substantially the same radial distance from the axis of rotation as the position of the exit port. The distance between the distal end of the skimmer dam and the exit port may be optimized to facilitate the efficient movement of a particular fluid or fluid constituent (e.g., MNCs) from the separation chamber through the exit port. The skimmer dam may occupy substantially all of, or less than all of, the entire distance between the walls of the separation chamber. That is, a space may exist between one or both sides of the skimmer dam and the vertical side wall of the separation chamber in order to allow MNCs and platelets to rise and to allow RBCs and granulocytes to sediment.  (See Substitute Disclosure [00117])

Further examples of the term “skimmer dam” are disclosed in the Substitute Disclosure, Figures 9A-B, 10A-B, 11A-B, and 12A-B, and [00033]-[00036]; [00118]-[00134], which is a detailed description of Figures 9A-B, 10A-B, 11A-B, and 12A-B, followed by “further embodiments” that are not shown; and [00230], where one of ordinary skill in the art learns that Figure 38 has skimmer dams, but none are given reference characters, so one of ordinary skill in the art does not know which Figure 38 structures are skimmer dams.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 57, 60-61, and 63 are rejected under 35 U.S.C. 102(a) and/or 102(b) as being anticipated by Moon et al. (US-20150064774-A1, Mar. 5, 2015).
The claim is directed to a device.  The claim-language is in bold-faced font.
Regarding Claim 57 – Moon et al. discloses a modular cassette (microfluidic apparatus 1) for separating a composite fluid (blood, [0069]) into at least two component parts ([0072]) thereof during centrifugation ([0072]) (see Figures 1 and 7-8; [0038]-[0041] disclosing Figure 1; [0051]-[0063] disclosing Figure 7; [0064] disclosing Figure 8; [0065]-[0068] disclosing the valves; and [0069]-[0078] disclosing the method of use), the modular cassette comprising:
A).	A fluid inlet portion (“Blood” is “loaded into a sample chamber 310” as disclosed at [0070], lines 1-5) (See Figures 1 and 7-8; and [0053], lines 1-3);
B).	A fluid separation portion (separation chamber 320) (See Figures 1 and 7-8; and [0053], lines 1-3);
C).	A media chamber (separation chamber 200 with density gradient media, i.e. DGM, [0070], lines 5-19) in fluid communication (via target chamber 70, [0076]-[0077]) with the fluid separation portion (separation chamber 320) (See Figures 1 and 7-8; and [0053], lines 1-3);
D).	A fluid collection portion (Figure 1, first chamber 100, collecting fluid from first processing chamber 10, i.e. sample chamber 310, [0053], lines 1-3; Figure 7, waste chamber 330, collecting fluid from sample chamber 310 of first processing chamber 10, [0061], lines 1-3; Figure 8, first chamber 100, collecting fluid from sample chamber 310 of first processing chamber 10) (see Figures 1 and 7-8; and [0053], lines 1-3);
E).	A fluidic channel (several fluidic channels shown in Figures 1 and 7-8, where one fluidic channel is first channel 81 / target chamber 70 / second channel 82) configured to form a fluid communication between at least two components (two adjacent components, as shown in Figures 1 and 8; components are first processing chamber 10 and [0053], lines 1-3, sample chamber 310, separation chamber 320, first chamber 100, separation chamber 200 with density gradient media, i.e. DGM, [0070], lines 5-19, and second processing unit 20) of the modular cassette (microfluidic apparatus 1) (see Figures 1 and 8; and [0053], lines 1-3); and
F).	An Injectable Channel (IC) Normally Open Valve (NOV) wax valve, the IC NOV including a portion of the fluidic channel formed of wax, since Moon et al. discloses in Figure 1, valve 11, where “valve 11 may be a normally open valve that may be converted from an open stated for permitting fluid flow to a closed state for blocking fluid flow after the fluid flows from the first processing unit 10 to the target chamber 70” (see [0037]), and valve 11 is a “wax valve” (see Moon et al. Figure 1, valve 11, Figures 10A-B, [0032], and [0068], lines 16-22, for the normally open valve being a wax valve) where, during manufacture, wax is injected into the channel to form the wax valve.  Product-by-process claim limitations are not limited to the manipulations of the recited steps, only the structure implied by the steps; wherein, in an actuated state, coherence of the wax to itself closes the IC NOV, as disclosed at Moon et al. Figures 10A-B and at [0066]-[0067].
Additional Disclosures Include: 
Claim 60 – Moon et al. discloses the modular cassette of Claim 57, wherein the wax valve (see Rejection for Claim 57. F). for wax valve) comprises an injection cavity (injection cavity is cavity where the V1 valve material seats, see Moon et al. Figures 10A-C).
Claim 61 – Moon et al. discloses the modular cassette of Claim 60, wherein the injection cavity comprises at least one injection port, as evidenced by the V1 valve material existing in the injection cavity.
Claim 63 – Moon et al. discloses the modular cassette of Claim 60, wherein the injection cavity (injection cavity is cavity where the V1 valve material seats, see Moon et al. Figures 10A-C) further comprises an extended portion (channel C), the extended portion comprising the shape or volume of the portion of the fluidic channel formed of the wax in order to close the normally open valve that is a wax valve, as disclosed in Figures 10A-C and at [0066]-[0067].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 32-34 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al., in view of Andersson et al. (US-20030044322-A1, Mar. 6, 2003).  Moon et al., in view of Andersson et al., are hereinafter known as the Combination.
The claims are directed to a device.  The claim-language is in bold-faced font.
Regarding Claims 32-34 and 37 – Moon et al. discloses a modular cassette (microfluidic apparatus 1) for separating a composite fluid (blood, [0069]) into at least two component parts ([0072]) thereof during centrifugation ([0072]) (See Figures 1 and 7-8; [0038]-[0041] disclosing Figure 1; [0051]-[0063] disclosing Figure 7; [0064] disclosing Figure 8; [0065]-[0068] disclosing the valves; and [0069]-[0078] disclosing the method of use), the modular cassette comprising:
A).	A fluid inlet portion (“Blood” is “loaded into a sample chamber 310” as disclosed at [0070], lines 1-5) (See Figures 1 and 7-8; and [0053], lines 1-3);
B).	A fluid separation portion (separation chamber 320) (See Figures 1 and 7-8; and [0053], lines 1-3);
C).	A media chamber (separation chamber 200 with density gradient media, i.e. DGM, [0070], lines 5-19) in fluid communication (via target chamber 70, [0076]-[0077]) with the fluid separation portion (separation chamber 320) (See Figures 1 and 7-8; and [0053], lines 1-3);
D).	A fluid collection portion (Figure 1, first chamber 100, collecting fluid from first processing chamber 10, i.e. sample chamber 310, [0053], lines 1-3; Figure 7, waste chamber 330, collecting fluid from sample chamber 310 of first processing chamber 10, ;
E).	A fluidic channel (several fluidic channels shown in Figures 1 and 7-8, where one fluidic channel is first channel 81 / target chamber 70 / second channel 82) configured to form a fluid communication between at least two components (two adjacent components, as shown in Figures 1 and 8; components are first processing chamber 10 and [0053], lines 1-3, sample chamber 310, separation chamber 320, first chamber 100, separation chamber 200 with density gradient media, i.e. DGM, [0070], lines 5-19, and second processing unit 20) of the modular cassette (microfluidic apparatus 1) (see Figures 1 and 8; and [0053], lines 1-3);
F).	A wax valve (valves disclosed in Figures 1 and 7-8 and [0053], lines 1-3; wax valves disclosed at [0068], lines 16-22; normally closed valves disclosed in Figures 9A-B and [0065], and normally open valves disclosed in Figures 10A-C and [0066]-[0067]; wax valves including i) valves 91, 92, [0041], [0063], lines 9-14, and [0077], ii) valves 331, 332, [0058], [0060], [0074], and [0076] and iii) valve 333 which is “implemented as the combination of the normally closed valve and the normally open,” so that the valve 333 is “maintained in the closed state ... changed to the open state ... and again is changed to the closed state,” as disclosed at [0061] and [0072])  (fluidic channels closed by i) valves 91, 92, [0041], [0063], lines 9-14, and [0077], closed by ii) valves 331, 332, [0058], [0060], [0074], and [0076], and closed by iii) valve 333 which is “implemented as the combination of the normally closed valve and the normally open,” so that the valve 333 is “maintained in the closed state ... changed to the open state ... and again is changed to the closed state,” as disclosed at [0061] and [0072]), and
G).	A volume of wax (wax of wax valves, see Rejection for Claim 32. F). for wax valves) sufficient to fill and occlude (flow channel portions of fluidic channel configured to ; and
H).	A heating element (“laser beam source,” [0068], lines 1-5) configured to actuate the wax valve (see Rejection for Claim 32 F).), via the heat from the heating element melting the wax of the wax valve at the appropriate time to either open or close it, see [0068], 1-9 and 16-22).
Moon et al. discloses the claimed invention except for the undulating flow channel portions.
However, Moon et al. discloses:

F).	A wax valve
G).	A volume of wax sufficient to fill and occlude
H).	A heating element configured to actuate the wax valve.
(See above paragraph).

Like Moon et al., Andersson et al. discloses a modular cassette (Figure 2b, [0104]-[0105]) with wax valves (221a, 221b, [0069], and [0123], lines 19-23), used in a centrifugation method (see [0023]).  (See Andersson et al. Figure 2b) (See Moon et al. Abstract, lines 1-2; Figures 1, 7-8, and [0053], lines 1-3, for modular cassette with valves; [0068], line 16-22 for wax valves; and [0058], lines 1-6 for centrifugation method)  Andersson et al. further teaches:
a wax valve (221a, 221b, [0069], and [0123], lines 19-23) including undulating flow channel portions (mixing microconduit 202) (See Andersson et al. Figure 2b; and [0123], line 19, to [0125]) including semicircular undulations (see Andersson et al. [0054], where the “ellipsoid” geometry of mixing microconduit 202 is equivalent to the “circular” geometry, the circular geometry generating semicircular undulations),
where such an undulating flow channel portion is used for mixing (see Andersson et al. Figure 2b, valves
221a, 221b, [0069], and [0123]. line 19, to [0125]) – and such mixing, caused by the undulating flow channel portion, would be of interest to Moon et al. both upstream and downstream from wax valve 332 to keep the “target cell-fine bead complex” suspended in the DGM, when the DGM (density gradient media, [0059], [0070], [0073]-[0075]) layer is transported ([0076]-[0077]) from the separation chamber 320, to the second chamber 200 for further processing ([0078]) (see Moon et al. Figures 1, 7-8, and [0053], lines 1-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the “ellipsoid” geometry of mixing microconduit 202 (see Andersson et al Figure 2b) is equivalent to the “circular” geometry, the circular geometry generating semicircular undulations, such that Andersson et al. discloses:
the undulating flow channel portions including semicircular undulations,
since Andersson et al. states at [0054], that the two geometries are equivalent in the context of “microchannels . . . microcavities or microchambers . . . [and] microconduits.” 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to construct Moon et al.’s wax valve (see Moon et al. Figure 1, wax valves 11 and 92; Figure 7, wax valves 332 and 92; and Figure 8, wax valves 332 and 92) wherein
the wax valve including undulating flow channel portions including semicircular undulations … 

as taught by Andersson et al. (see above two paragraphs), such that Moon et al., in view of Andersson et al., disclose:
F).	A wax valve including undulating flow channel portions including semicircular undulations configured to facilitate the closing of the fluidic channel; and …
G).	A volume of wax sufficient to fill and occlude one or more of the semicircular undulations of the undulating flow channel portions; and
H).	A heating element configured to actuate the wax valve,

since,
1).	Like Moon et al., Andersson et al. discloses a modular cassette (Figure 2b, [0104]-[0105]) with wax valves (221a, 221b, [0069], and [0123] lines 19-23), used in a centrifugation method (see [0023]) (see Andersson et al. Figure 2b) (see Moon et al. Abstract, lines 1-2; Figures 1, 7-8, and [0053], lines 1-3, for modular cassette with valves; and [0068], line 16-22 for wax valves; and [0058], lines 1-6, for centrifugation method);
2).	Andersson et al. states that such an undulating flow channel portion is used for mixing (see Andersson et al. Figure 2b, valves 221a, 221b, [0069], and [0123] line 19, to [0125]); and

Additional Disclosures Include:
Claim 33 – The Combination discloses the modular cassette of Claim 32, wherein the wax valve (valves disclosed in Moon et al. Figures 1 and 7-8 and [0053], lines 1-3; wax valves disclosed at [0068], lines 16-22; normally closed valves disclosed in Figures 9A-B and [0065], and normally open valves disclosed in Figures 10A-C and [0066]-[0067]; wax valves including i) valves 91, 92, [0041], [0063], lines 9-14, and [0077], ii) valves 331, 332, [0058], [0060], [0074], and [0076] and iii) valve 333 which is “implemented as the combination of the normally closed valve and the normally open,” so that the valve 333 is “maintained in the closed state ... changed to the open state ... and again is changed to the closed state,” as disclosed at [0061] and [0072]) comprises an injection cavity (injection cavity is cavity where the V1 valve material seats, see Moon et al. Figures 9A-B and 10A-C).
Claim 34 – The Combination discloses the modular cassette of Claim 33, wherein the injection cavity (injection cavity is cavity where the V1 valve material seats, see Moon et al. Figures 9A-B and 10A-C) comprises at least one injection port, as evidenced by the V1 valve material existing in the injection cavity.
Claim 37 – The Combination discloses the modular cassette of Claim 32, further comprising a second wax valve in series with the wax valve including undulating flow channel portions.  Details follow.
Regarding wax valves – The Combination teaches wax valves.  (See Moon et al. [0068], lines 16-22, where wax valves are disclosed)
Regarding a second wax valve in series with a first wax valve – The Combination teaches a second wax valve in series with a first wax valve.  Examples follow.
For example, Moon et al. Figures 7 and 8 each show a fluidic channel with “discharge valve 333” which is “implemented as the combination of the normally closed valve and the normally open,” so that the valve 333 is “maintained in the closed state ... changed to the open state ... and again is changed to the closed state.” (See Moon et al. Figures 7-8, [0061], and [0072])
For example, Moon et al. Figures 7 and 8 each show a fluidic channel with two wax valves 331 and 332 where, “The sample valve 331 may be a normally closed valve ... [and t]he separation valve 332 may be a normally open valve.” (See Moon et al. Figures 7-8, [0058], and [0060])
For example, Moon et al. Figures 1 and 7-8 each show a fluidic channel with two wax valves 91 and 92 where, valve 91 is a “normally closed valve” and where valve 92 is “a normally open valve.” (See Moon et al. Figures 1 and 7-8, [0041], [0052], lines 1-3, [0063], lines 9-14, and [0063], lines 1-3)
For example, Moon et al. Figures 1 and 7-8 each show a microfluidic channel with two wax valves 332 (valve 11 for Figure 1) and 92 where valve 11 “may be a normally open valve” (see [0037], lines 15-19), valve 332 “may be a normally open valve” (see Moon et al. [0060], lines 5-9), and the valve 92 may be a “normally closed valve” (see Moon et al. [0041], lines 14-16). (See Moon et al. Figures 1 and 7-8, [0037], lines 15-19, [0060], lines 5-9, and [0041], lines 14-16)
Regarding the undulating flow channel portions – Andersson et al. discloses these.  (See Rejection for Claim 32, particularly the motivation to combine, which follows:
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to construct Moon et al.’s wax valve (see Moon et al. Figure 1, wax valves 11 and 92; Figure 7, wax valves 332 and 92; and Figure 8, wax valves 332 and 92; and two paragraphs up where these particular valves are discussed)
the wax valve including undulating flow channel portions . . . 
as taught by Andersson et al. (see above paragraph), since,
1).	Like Moon et al., Andersson et al. discloses a modular cassette (Figure 2b, [0104]-[0105]) with wax valves (221a, 221b, [0069], and [0123] lines 19-23) (see Andersson et al. Figure 
2).	Andersson et al. states that such an undulating flow channel portion is used for mixing (see Andersson et al. Figure 2b, valves 221a, 221b, [0069], and [0123] line 19, to [0125]); and
3).	Such mixing, caused by the undulating flow channel portion, would be of interest to Moon et al. both upstream and downstream from wax valve 332 to keep the “target cell-fine bead complex” suspended in the DGM, when the DGM (density gradient media, [0059], [0070], [0073]-[0075]) layer is transported ([0076]-[0077]) from the separation chamber 320, to the second chamber 200 for further processing ([0078]) (see Moon et al. Figures 1, 7-8, and [0053], lines 1-3).  Such mixing caused by an undulating flow channel portion, would be of interest to Moon et al. both upstream and downstream from any wax valve that is opened, and cells or fine beads suspended in a media, are transported through the wax valve from one chamber to another.

Claims 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al., in view of Andersson et al., as applied to Claim 34 above, in further view of Namkoong et al. (US-20100186839-A1, Jul. 29, 2010).  Moon et al., in view of Andersson et al., are hereinafter known as the Combination.
The claims are directed to a device.  The claim language is in bold-faced font.
Regarding Claims 35-36 – The Combination discloses the modular cassette of Claim 34, but does not teach wherein the injection cavity further comprises at least one vent.
However, the Combination discloses the injection cavity (injection cavity is cavity where the V1 valve material seats, see Moon et al. Figures 9A-B and 10A-C).
Like the Combination, Namkoong et al. discloses wax valves. (See Namkoong et al. [0007]-[0016]) (See Moon et al. [0068], lines 16-22) Namkoong et al. further teaches:
wherein the injection cavity (injection cavity of “valve unit”) further comprises at least one vent (“ventilation hole”), as disclosed by Namkoong et al., [0011]-[0012],

One of ordinary skill in the art before the effective filing date of the claimed invention, would have been motivated to construct the Combination’s wax valve injection cavity:
wherein the injection cavity further comprises at least one vent,
as taught by Namkoong et al. since, like the Combination, Namkoong et al. discloses wax valves (see
Namkoong et al. [0007]-[0016]) (see Moon et al. [0068], lines 16-22) – and Namkoong et al. states that the ventilation hole is used to control the flow of the molten wax within the valve unit by closing or opening the ventilation hole with adhesive tape (see Namkoong et al. Figures 1A-B, [0040] and [0044]), when the wax valve is made (see Namkoong et al. Figures 1A-B and [0040]) and when the wax valve is used (see
Namkoong et al. Figures 1A-Band [0044]).  Moreover, when the wax valve is used, “the channel 101 may be opened without applying an external force such as centrifugal force or pressure of fluid flowing through the channel 101.” (See Namkoong et al. [0044])
Regarding Claim 36 – The Combination, in view of Namkoong et al., disclose the modular cassette of Claim 35, wherein the injection cavity further comprises an extended portion (channel C) configured to accept a volume of molten wax equal to a volume of a section of a flow channel as disclosed in Moon et al. Figures 9A-B for a “normally closed valve” (see [0065]) and Figures 10A-C for a “normally open valve and an open/close valve" (see [0066]-[0067]).

Claims 38-44 and 46-47 are rejected under 35 U.S.C. 103 as being unpatentable over Bedingham et al. (US-7322254-B2, Jan. 29, 2008), in view of Moon et al.  Bedingham et al., in view of Moon et al., are hereinafter known as Combination II.
The claims are directed to a device.  The claim-language is in bold-faced font.
Regarding Claims 38-43 – Bedingham et al. discloses a modular cassette (sample processing device 10 shown in Figure 1 with four process arrays 20 replaced by four process arrays 220 shown in Figure 4) for separating (via rotation of sample processing device, see Abstract and 1:52-56) a composite fluid (blood) into at least two component parts thereof during centrifugation (during rotation, see Abstract; 1:25-2:3 for general disclosure; and 9:65-10:67 for Figure 4 disclosure), the modular cassette comprising:
A).	A fluid inlet portion (fluid inlet portion into process chamber 240) (see Bedingham et al. Figure 4);
B).	A fluid separation portion (fluid separation portion is hourglass-shaped cavity within process chamber 240, fluid separation portion includes planar skimmer dam, i.e. valve lips 250a, 250b, 250c, each valve lip comprising planes, see Figure 4) including a middle section (middle section is middle section of fluid separation portion), the middle section comprising entirely within itself a planar skimmer dam (planar skimmer dam is valve lips 250a, 250b, 250c, each valve lip comprising planes) disposed at an angle relative (middle of valve lip 250b and towards bottom of valve lip 250c) to a line parallel (axis 221) to a centrifugal force created in the modular cassette (sample processing device 10 shown in Figure 1 with four process arrays 20 replaced by four process arrays 220 shown in Figure 4) during centrifugation, as disclosed at Bedingham et al. Figure 4 and at 9:65-10:7 (see Bedingham et al. Figure 4);
C).	A media chamber (three media chambers in the form of valve chambers 260a, 260b, and 260c) in fluid communication (via openings 268a, 268b, 268c, respectively) with the fluid separation portion (see Rejection for Claim 38. B). for fluid separation portion);
D).	A fluid collection portion (three fluid collection portions are chambers 270a, 270b, 270c);
E).	A fluidic channel (three fluidic channels between three media chambers, i.e. valve chambers 260a, 260b, 260c, and three fluid collections portions, i.e. chambers 270a, configured to form a fluid communication between at least two components of the modular cassette, as disclosed in Figure 4 and at 10:19-25.
Bedingham et al. discloses the claimed device except for:
F).	A wax valve configured to close the fluidic channel.
However, Bedingham et al. discloses the fluidic channel (three fluidic channels between three media chambers, i.e. valve chambers 260a, 260b, 260c, and three fluid collections portions, i.e. chambers 270a, 270b, 270c, respectively, see Bedingham et al. Figure 4 and 10:19-25).
Like Bedingham et al., Moon et al. discloses a modular cassette (see Moon et al. Figure 1, [0037], and [0055]) used for separating (via centrifugation) a composite fluid (blood) into at least two component parts thereof during centrifugation.  (See Rejection for Claim 38 for what Bedingham et al. discloses)  Moon et al. further teaches an analogous fluidic channel, between a processing chamber 10 component (analogous to the disclosed fluid separation chamber / media chamber component) and the target chamber 70 component (analogous to the disclosed fluid collection portion component) (see Moon et al. Figure 1), i.e.
E).	A fluidic channel configured to form a fluid communication between at least two components of the modular cassette (fluidic channel of Moon et al. analogously configured as the Bedingham et al. fluidic channel is configured),
F).	A wax valve configured to close the fluidic channel.

The analogous fluidic channel taught by Moon et al. has a wax valve (valve 11, see Figure 1 and [0037] where “the valve 11 may be a normally open valve that may be converted from an open state for permitting fluid flow to a closed state for blocking fluid flow after the fluid flows from the first processing unit 10 to the target chamber 70”; and Figures 10A-B, [0032], and [0068], lines 16-22, for the normally open valve being a wax valve).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to construct the Bedingham et al. fluidic channel with the wax valve disclosed by Moon et al. for an analogous fluidic channel (see above paragraph), i.e.:
a wax valve configured to close the fluidic channel,
as taught by Moon et al., since Moon et al. states at [0037], that “the valve 11 (the disclosed wax valve) may be a normally open valve that may be converted from an open state for permitting fluid flow to a closed state for blocking fluid flow after the fluid flows from the first processing unit 10 to the target 
Additional Disclosures Include:
Claim 39 – Combination II discloses the modular cassette of Claim 38, wherein the fluid separation portion (fluid separation portion is hourglass-shaped cavity within process chamber 240, fluid separation portion includes planar skimmer dam, i.e. valve lips 250a, 250b, 250c, each valve lip comprising planes, see Figure 4) comprises a first section (first section of fluid separation portion is above opening 268a) having a first volume in fluid communication (via middle section of fluid separation portion between openings 268a, 268b) with a second section (second section of fluid separation portion is below opening 268b) having a second volume (see Bedingham et al. Figure 4).
Claim 40 – Combination II discloses the modular cassette of Claim 39, wherein the middle section (middle section of fluid separation portion is between openings 268a, 268b) of fluid separation portion (fluid separation portion is hourglass-shaped cavity within process chamber 240, fluid separation portion includes planar skimmer dam, i.e. valve lips 250a, 250b, 250c, each valve lip comprising planes, see Figure 4) comprises a third volume that is smaller than the first volume of the first section (first section of fluid separation portion is above opening 268a) and the second volume of the second section (second section of fluid separation portion is below opening 268b), as shown in Bedingham et al. Figure 4.
Claim 41 – Combination II discloses the modular cassette of Claim 40, wherein the angle of the planar skimmer dam (planar skimmer dam is valve lips 250a, 250b, 250c) is between 40 and 50 degrees (middle of valve lip 250b and towards bottom of valve lip 250c) relative to a line (axis 221) parallel to a centrifugal force created in the modular cassette (sample processing device 10 shown in Figure 1 with four process arrays 20 replaced by four process arrays 220 shown in Figure 4) during centrifugation, as disclosed at Bedingham et al. Figure 4 and at 9:65-10:7.  (See Bedingham et al. Figure 4)
Claim 42 – Combination II discloses the modular cassette of Claim 38, wherein the fluidic channel (three fluidic channels between three media chambers, i.e. valve chamber components 260a,  configured to form a fluid communication between at least two components of the modular cassette (sample processing device 10 shown in Figure 1 with four process arrays 20 replaced by four process arrays 220 shown in Figure 4), as disclosed in Bedingham et al.’s Figure 4 and at 10:19-25, also connects, via the middle section of the fluid separation portion (fluid separation portion is hourglass-shaped cavity within process chamber 240, fluid separation portion includes planar skimmer dam, i.e. valve lips 250a, 250b, 250c, each valve lip comprising planes, see Figure 4), i.e. middle section of the fluid separation portion between openings 268a, 268b, the first section (first section of the fluid separation portion is above opening 268a) of the fluid separation portion (fluid separation portion is hourglass-shaped cavity within process chamber 240, fluid separation portion includes planar skimmer dam, i.e. valve lips 250a, 250b, 250c, each valve lip comprising planes, see Figure 4) with the second section (second section of the fluid separation portion is below opening 268b) of the fluid separation portion, in order “to move a known or selected volume of sample material into chamber 270b by forming openings 268a and 268b a selected distance apart from each other,” as disclosed in Bedingham et al. Figure 4 and at 10:35-60, and then to form opening 268c and move a known or selected volume of sample material into chamber 270c, as disclosed in Bedingham et al. Figure 4 and at 10:61-67.
Claim 43 – Combination II discloses the modular cassette of Claim 38, wherein the wax valve (wax valve on fluidic channel, as taught by Moon et al., see Rejection for Claim 38) is an Injectable Channel (IC) Normally Open Valve (NOV) since it is a “normally open valve” (see Moon et al. Figure 1, valve 11, and [0037] where “the valve 11 may be a normally open valve that may be converted from an open stated for permitting fluid flow to a closed state for blocking fluid flow after the fluid flows from the first processing unit 10 to the target chamber 70”) that is a “wax valve” (see Moon et al. Figure 1, valve 11, Figures 10A-B, [0032], and [0068], lines 16-22, for the normally open valve being a wax valve), where, during manufacture, wax is injected into the channel to form the wax valve.  Product-by-process claim limitations are not limited to the manipulations of the recited steps, only the structure implied by the steps.  (See Rejection for Claim 38 for motivation to combine Bedingham et al. with Moon et al.)
The claims are directed to a device.  The claim-language is in bold-faced font.
Regarding Claims 44 and 46-47 – Bedingham et al. discloses a modular cassette (sample processing device 10 shown in Figure 1 with four process arrays 20 replaced by four process arrays 220 shown in Figure 4) for separating (via rotation of sample processing device, see Abstract and 1:52-56) a composite fluid (blood) into at least two component parts thereof during centrifugation (during rotation, see Abstract; 1:25-2:3 for general disclosure; and 9:65-10:67 for Figure 4 disclosure), the modular cassette comprising:
A).	A fluid inlet portion (fluid inlet portion into process chamber 240) (see Bedingham et al. Figure 4);
B).	An hourglass-shaped fluid separation portion (hourglass-shaped fluid separation portion is hourglass-shaped cavity within process chamber 240, fluid separation portion includes planar skimmer dam, i.e. valve lips 250a, 250b, 250c, each valve lip comprising planes, see Figure 4) including a planar skimmer dam (planar skimmer dam is valve lips 250a, 250b, 250c, each valve lip comprising planes) disposed entirely within a middle section (middle section is middle section of hourglass-shaped fluid separation portion) thereof, as disclosed in Bedingham et al. Figure 4;
C).	A media chamber (three media chambers in the form of valve chambers 260a, 260b, and 260c) in fluid communication (via openings 268a, 268b, 268c, respectively) with the hourglass-shaped fluid separation portion (see Rejection for Claim 44 B). for hourglass-shaped fluid separation portion);
D).	A fluid collection portion (three fluid collection portions are chambers 270a, 270b, 270c);
E).	A fluidic channel (three fluidic channels between three media chamber components, i.e. valve chambers 260a, 260b, 260c, and three fluid collections portion components, i.e. chambers 270a, 270b, 270c, respectively) configured to form a fluid communication between at least two components of the modular cassette, as disclosed in Figure 4 and at 10:19-25.
Bedingham et al. discloses the claimed device except for:
F).	A wax valve configured to close the fluidic channel.

Like Bedingham et al., Moon et al. discloses a modular cassette (see Moon et al. Figure 1, [0037], and [0055]) used for separating (via centrifugation) a composite fluid (blood) into at least two component parts thereof during centrifugation.  (See Rejection for Claim 44 for what Bedingham et al. discloses)  Moon et al. further teaches an analogous fluidic channel, between a processing chamber 10 component (analogous to the disclosed fluid separation chamber / media chamber) and the target chamber 70 component (analogous to the disclosed fluid collection portion) (see Moon et al. Figure 1), i.e.
a fluidic channel configured to form a fluid communication between at least two components of the modular cassette (fluidic channel of Moon et al. analogously configured as the Bedingham et al. fluidic channel is configured),
a wax valve configured to close the fluidic channel.

The analogous fluidic channel taught by Moon et al. has a wax valve (valve 11, see Figure 1 and [0037] where “the valve 11 may be a normally open valve that may be converted from an open state for permitting fluid flow to a closed state for blocking fluid flow after the fluid flows from the first processing unit 10 to the target chamber 70”; and Figures 10A-B, [0032], and [0068], lines 16-22, for the normally open valve being a wax valve).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to construct the Bedingham et al. fluidic channel with the wax valve disclosed by Moon et al. for an analogous fluidic channel (see above paragraph), i.e.:
a wax valve configured to close the fluidic channel,
as taught by Moon et al., since Moon et al. states at [0037], that “the valve 11 (the disclosed wax valve) may be a normally open valve that may be converted from an open state for permitting fluid flow to a closed state for blocking fluid flow after the fluid flows from the first processing unit 10 to the target chamber 70,” i.e. after the separation step in the first processing unit 10 – and Bedingham et al. would be interested, after the Bedingham et al. separation step, in closing off the collected “known amount” of sample for further downstream processing (see Bedingham et al. 9:18-24 and 10:53-60).
Additional Disclosures Include:
Claim 46 – Combination II discloses the modular cassette of Claim 44, wherein the planar skimmer dam (planar skimmer dam is valve lips 250a, 250b, 250c) is disposed at an angle of between 40 and 50 degrees (middle of valve lip 250b and towards bottom of valve lip 250c) relative to a line (axis 221) parallel to a centrifugal force created in the modular cassette (sample processing device 10 shown in Figure 1 with four process arrays 20 replaced by four process arrays 220 shown in Figure 4) during centrifugation, as disclosed at Bedingham et al. Figure 4 and at 9:65-10:7.  (See Bedingham et al. Figure 4)
Claim 47 – Combination II discloses the modular cassette of Claim 44, hourglass-shaped fluid separation portion (hourglass-shaped fluid separation portion is hourglass-shaped cavity within process chamber 240, fluid separation portion includes planar skimmer dam, i.e. valve lips 250a, 250b, 250c, each valve lip comprising planes, see Figure 4) comprises an exit port (three exit ports at valve lips 250a, 250b, 250c, near opening 268a, 268b, 268c, respectively) in a middle portion of the hourglass-shaped fluid separation portion side thereof.

Claims 48-56 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al., in view of Kellogg et al. (US-6632399-B1, Oct. 14, 2003), in view of Andersson et al.  Moon et al., in view of Kellogg et al., in view of Andersson et al., are hereinafter known as Combination III.
The claims are directed to a method.  The claim-language is in bold-faced font.
Regarding Claims 48-56 – Moon et al. discloses a method (Figure 8 and [0069]-[0078]) for separating a composite fluid (blood with its target cell, [0069]), as disclosed at [0072], the method comprising:
A).	Inputting the composite fluid (blood with its target cell, [0069]) into a first portion (includes separation chamber 320) of a modular cassette (Figure 8) via sample valve 331 (see Figure 8 and [0073]-[0074]);
B).	Inputting, at a distance from an axis of rotation (rotation center RC) that is smaller than a distance from the axis of rotation of the first portion (includes separation chamber 320), a separation media (“fine beads,” [0073] where “sample chamber 110” should read “sample chamber 310”) having a greater density (since the sample, with its than the composite fluid (blood with its target cell, [0069]) into a second portion (sample chamber 310) of the modular cassette (Figure 8);
C).	Inputting the modular cassette (Figure 8) into a centrifuge; rotating the modular cassette in the centrifuge, since, “The microfluidic apparatus 1 is rotated in clockwise and counterclockwise directions for a predetermined period of time to bring fine beads in contact with target cells, thereby attaching the fine beads to the target cells” (see Figure 8, and [0073] where “sample chamber 110” should read “sample chamber 310”);
D).	Actuating (opening), (“the sample valve 331 is opened,” [0074]; and [0068], lines 16-22, disclosing wax valves) to release the separation media (“fine beads,” [0073] where “sample chamber 110” should read “sample chamber 310”) from the second portion (sample chamber 310) into the first portion (includes separation chamber 320), causing a displacement of the composite fluid (blood with its target cell, [0069]) in the first portion, since, “after the sample valve 331 is opened ... a fluid housed in the sample chamber 310 is transported to the separation chamber 320,” disclosed in Figure 8 and at [0074];
E).	Separating, in the first portion (includes separation chamber 320), the composite fluid (blood with its target cell, [0069]) into two or more parts, since the step of “Separation of target material based on a density gradient” is carried out “in the separation chamber 320 (the disclosed first portion)” (See Figure 8 and [0075]); and
F).	Collecting (“Discharging of plasma” step, see Figure 8 and [0071]-[0072]; “Recovering the complex” step, see Figure 8 and [0076]-[0077]), from the modular cassette (Figure 8), one or more of the separated parts (plasma, [0071]-[0072], and target cell-fine beads complex, [0073]-[0077], see Figure 8) of the composite fluid (blood with its target cell, [0069]).
Wherein the wax valve (“the sample valve 331 is opened,” [0074]; and [0068], lines 16-22, disclosing wax valves) includes (flow channel portions of the wax valve that were configured to close, with wax, the wax valve before it was opened, the wax valve being sample valve 331, i.e. “the sample valve 331 is opened,” [0074], with the valve being a wax valve, [0068], lines 16-22) initially configured to close a fluidic channel (fluidic channel in which the wax valve resides, fluidic channel in which sample valve 331 resides), 
H).	A volume of wax (wax of wax valve, i.e. sample valve 331) sufficient to fill and occlude .
While Moon et al. discloses actuating a wax valve, Moon et al. does not disclose:
D).	Actuating, with an electrical resistor, a wax valve . . . .
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to substitute the Moon et al. wax valve actuation by “laser diodes [or] photodiodes” (see Moon et al. [0068], lines 1-9 and 16-22), with wax valve actuation by an electrical resistor in a “resistive network” since Kellogg et al. discloses that both types of valve actuations are known in the art (see Kellogg et al. 9:15-20) – and further states (see Kellogg et al. 4:43-60) that resistive networks, i.e. with the disclosed electrical resistor, has the advantage of providing:
... integrated platforms whereby an operator is required simply to apply a sample, most preferably an imprecise volume of a fluid sample, to an entry port on the disk surface, and a complex series of analytical steps are performed without further operator manipulation on the platform. Movement of fluids on the disk, and the sequence of analytical reaction steps performed thereupon, is a consequence of changes in rotor speed and/or the opening of sacrificial valves as directed by an instruction set contained in a program contained on the disk itself or in the memory of the micromanipulation apparatus that controls disk rotation and performance. (See Kellogg et al. 4:43-60)

Moreover, with resistive heating, the wax valve can be released while the centrifuge is rotating (see Kellogg et al. Figures 12A-Q and 41:37-43:9, particularly lines 41:64-42:1, 42:18-20, 42:32-34, 42:46-48, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the Moon et al. wax valve as “a combination of the normally closed valve that may be changed from the blocking state to the opening state and the normally open valve that may be converted from the opening state to the blocking state” because such a combination valve “is maintained in the closed state in a centrifugal process . . . is changed to the open state during discharging . . . and again is changed to the closed state after the discharging of the . . . fluid is completed” (see Moon et al. [0061], lines 10-19) – because such a combination wax valve can be used to maintain the wax valve (see Moon et al. Figure 8, sample valve 331 and [0074]; and [0068], lines 16-22, disclosing wax valves) in the closed state during the centrifugal process in the second portion, i.e. in sample chamber 310 (see [0073], where “sample chamber 110” should be “sample chamber 310”), can be used to change the wax valve to the open state during discharge (see [0074]), i.e.:
D).	Actuate (open), with an electrical resistor, the wax valve to release the separation media from the second portion into the first portion (see Rejection for Claim 48 above),

and can be used to change the wax valve to the closed state after discharging the fluid is completed, i.e.
G).	Wherein the wax valve is … configured to close the fluidic channel,
so that material from the first portion (separation chamber 320) does not return to the second portion (sample chamber 310) when the material in the first portion is further processed via centrifugation (see Moon et al. [0075]).
Moon et al. discloses:
G).	Wherein the wax valve is … configured to close a fluidic channel (see above paragraph),

but does not teach:
G).	Wherein the wax valve includes undulating flow channel portions configured to close a fluidic channel, including semicircular undulations configured to facilitate the closing of a fluidic channel, and
H).	A volume of wax (wax of wax valve, i.e. sample valve 331, see Rejection for Claim 48. D).) sufficient to fill and occlude one or more of the semicircular undulations.

Like Moon et al., Andersson et al. discloses a modular cassette (Figure 2b, [0104]-[0105]) with wax valves (221a, 221b, [0069], and [0123], lines 19-23) used in a centrifugation method (see [0023]).  
a wax valve (221a, 221b, [0069], and [0123], lines 19-23) including undulating flow channel portions (mixing microconduit 202) (See Andersson et al. Figure 2b; and [0123], line 19, to [0125]) … including semicircular undulations (see Andersson et al. [0054], where the “ellipsoid” geometry of mixing microconduit 202 is equivalent to the “circular” geometry, the circular geometry generating semicircular undulations),
where such an undulating flow channel portion is used for mixing (see Andersson et al. Figure 2b, valves
221a, 221b, [0069], and [0123]. line 19, to [0125]) – and such mixing, caused by the undulating flow channel portion, would be of interest to Moon et al., both upstream and downstream from wax valve 331, to keep the separation media (“fine beads,” [0073] where “sample chamber 110” should read “sample chamber 310”) suspended in fluid when it is transported (see [0074]-[0075]) from the second portion (sample chamber 310) to the first portion (separation chamber 320) of the modular cassette (Figure 8).  Such mixing caused by an undulating flow channel portion, would be of interest to Moon et al. both upstream and downstream from any wax valve that is opened, and cells or fine beads suspended in a media, are transported through the wax valve from one chamber to another.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the “ellipsoid” geometry of mixing microconduit 202 (see Andersson et al Figure 2b) is equivalent to the “circular” geometry, the circular geometry generating semicircular undulations, such that Andersson et al. discloses:
a wax valve including undulating flow channel portions … including semicircular undulations ….

since Andersson et al. states at [0054] that the two geometries are equivalent in the context of “microchannels . . . microcavities or microchambers . . . [and] microconduits.”
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to provide Moon et al.’s wax valve (see Moon et al. Figure 8, wax valve 331);
the wax valve including undulating flow channel portions … including semicircular undulations ….


G).	Wherein the wax valve includes undulating flow channel portions configured to close a fluidic channel, including semicircular undulations configured to facilitate the closing of a fluidic channel, and
H).	A volume of wax (wax of wax valve, i.e. sample valve 331, see Rejection for Claim 48. D).) sufficient to fill and occlude one or more of the semicircular undulations,

since,
1).	Like Moon et al., Andersson et al. discloses a modular cassette (Figure 2b, [0104]-[0105]) with wax valves (221a, 221b, [0069], and [0123], lines 19-23), used in a centrifugation method (see [0023]) (see Andersson et al. Figure 2b) (see Moon et al. Abstract, lines 1-2; Figure 8, for modular cassette with valves; [0068], line 16-22 for wax valves; and [0058], lines 1-6, for centrifugation method);
2).	Andersson et al. states that such an undulating flow channel portion is used for mixing (see Andersson et al. Figure 2b, valves 221a, 221b, [0069], and [0123] line 19, to [0125]); and
3).	Such mixing, caused by the undulating flow channel portion, would be of interest to Moon et al., both upstream and downstream from wax valve 331, to keep the separation media (“fine beads,” [0073] where “sample chamber 110” should read “sample chamber 310”) suspended in fluid when it is transported (see [0074]-[0075]) from the second portion (sample chamber 310) to the first portion (separation chamber 320) of the modular cassette (Figure 8). Such mixing caused by an undulating flow channel portion, would be of interest to Moon et al. both upstream and downstream from any wax valve that is opened, and cells or fine beads suspended in a media, are transported through the wax valve from one chamber to another.
Additional Disclosures Include:
Claim 49 – Combination III discloses the method of Claim 48, wherein the inputting of the composite fluid (blood with its target cell, [0069]) into the first portion (includes separation chamber 320; includes first chamber 100) further comprises inputting the composite fluid into a first section (separation chamber 320) of the first portion, the first section of the first portion having a first volume (first volume is separation chamber 320 volume) and being in fluid communication (via target chamber 70 during “Recovering of the complex,” [0076]-[0077], where Figure 8 target chamber “70” is “90”) with a second section (first chamber 100) of the first portion having a second volume (second volume is first chamber 100 volume) (see Moon et al. Figure 8).
Claim 50 – Combination III discloses the method of Claim 49, wherein the separating of the composite fluid (blood with target cells, [0069]) further comprises separating the composite fluid in a third section (planar skimmer dam or barrier between sample chamber 310, separation chamber 320, first chamber 100 and target chamber 70 labeled “90”; includes fluidic channel with valve 333 and fluidic channel with valve 331) of the first portion (includes separation chamber 320; includes first chamber 100; includes skimmer dam or barrier between sample chamber 310, separation chamber 320, first chamber 100, and target chamber 70 labeled “90”; includes fluidic channel with valve 333 and fluidic channel with valve 331), the third section having a third volume (third volume is fluidic channel with valve 331 and fluidic channel with valve 333) that is smaller than the first volume (first volume is separation chamber 320 volume) and the second volume (second volume is first chamber 100 volume) (See Moon et al. Figure 8).
Claim 51 – Combination III discloses the method of Claim 50, wherein the separating of the composite fluid (blood with target cells, [0069]) further comprises separating the composite fluid using a planar skimmer dam (planar skimmer dam or barrier between sample chamber 310, separation chamber 320, first chamber 100 and target chamber 70 labeled “90”) positioned in the third section (skimmer dam or barrier between sample chamber 310, separation chamber 320, first chamber 100 and target chamber 70; includes fluidic channel with valve 333 and fluidic channel with valve 331) during the “Discharging of plasma” step, see Moon et al. Figure 8 and [0071]-[0072]; and during the “Recovering the complex" step, see Moon et al. Figure 8 and [0076]-[0077].
Claim 52 – Combination III discloses the method of Claim 50, wherein the separating of the composite fluid (blood with target cells, [0069]) further comprises actuating (closing) a second wax valve (valve 333, where “the discharge valve 333 is implemented as the combination of the normally closed valve and the normally open,” and “the discharge valve 333 is changed to the blocking state after the plasma is discharged,” see Moon et al. Figure 8, [0072]; and [0068], lines 9-16, for the second valve configured to separate (when valve 333 is in the “blocking state”) the first section (separation chamber 320) of the first portion (includes separation chamber 320; includes first chamber 100; includes skimmer dam or barrier between sample chamber 310, separation chamber 320, first chamber 100, and target chamber 70 labeled “90”; includes fluidic channel with valve 333 and fluidic channel with valve 331) from the second section (first chamber 100) of the first portion (see Moon et al. Figure 8 and [0072]) since the second wax valve is closing, and blocking off or separating the first section of the first portion from the second section of the first portion, “after the plasma is discharged” into “the first chamber 100” of Figure 8 (see Moon et al. [0072]).
Claim 53 – Combination III discloses the method of Claim 52, wherein the second wax valve (valve 333, where “the discharge valve 333 is implemented as the combination of the normally closed valve and the normally open,” and “the discharge valve 333 is changed to the blocking state after the plasma is discharged,” see Moon et al. Figure 8, [0072]; and [0068], lines 9-16, for the second valve being a wax valve) is an Injectable Channel (IC) Normally Open Valve (NOV) since the second wax valve is “implemented as the combination of the normally closed valve and the normally open” (see Moon et al. Figure 8, [0072]) and the second wax valve is a wax valve (see Moon et al. [0068], lines 9-16) where, during manufacture, wax is injected into the channel to form the wax valve.
Claim 54 – Combination III discloses the method of Claim 53, wherein the actuating of the IC NOV further comprises flowing molten wax into at least one , since the valves of Moon et al. in Figure 8 are wax valves (see [0068], lines 9-16); flowing molten wax in the flow channel portion of the valve is how wax valves work (see Figures 9A-B and 10A-C); the first and second wax valves (valves 331 and 333) are “implemented as the combination of the normally closed valve and the normally open” so each includes an NOV (see Rejection for Claims 48 and 52 above); and the first and second wax valves are IC NOV because, during manufacture, wax is injected into the flow channel portion of the wax valve to form the wax valve as disclosed in Figures 9A and 10A.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in Combination III’s method, the step of:
wherein the actuating of the IC NOV further comprises flowing molten wax into at least one undulating flow channel portion of the IC NOV,


actuating (opening) . . . a wax valve
wherein the wax valve includes undulating flow channel portions configured to close a fluidic channel.  (See Rejection for Claim 48)

Claim 55 – Combination III discloses the method of Claim 48, further comprising a sequential opening and closing of at least one fluidic channel using two or more wax valves in series.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in Combination III’s method, the step of:
a sequential opening and closing of at least one fluidic channel using two or more wax valves in series,

since Combination III already discloses the (first) wax valve (see Moon et al. Figure 8, valve 331), where the first wax valve is “a combination of the normally closed valve that may be changed from the blocking state to the opening state and the normally open valve that may be converted from the opening state to the blocking state” because such a combination valve “is maintained in the closed state in a centrifugal process . . . is changed to the open state during discharging . . . and again is changed to the closed state after the discharging of the . . . fluid is completed” (see Moon et al. [0061], lines 10-19) (see Rejection for Claim 48) and Combination III further discloses the method steps of:
actuating (opening) . . . a wax valve
wherein the wax valve includes undulating flow channel portions configured to close a fluidic channel.  (See Rejection for Claim 48)

Claim 56 – Combination III discloses the method of Claim 48, wherein the actuating of the wax valve with the electrical resistor further comprises receiving a signal from a portion of a printed circuit, where the printed circuit analogous to Kellogg et al.’s Figure 13C that discloses “a screen printed electrical lead layer deposited on a mylar substrate.” (See Kellogg et al. 38:1-10) (See Rejection for Claim 48 for motivation to combine)

Claims 58-59 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al., in view of Andersson et al.  Moon et al., in view of Andersson et al., are hereinafter known as the Combination.
The claims are directed to a device.  The claim-language is in bold-faced font.
Regarding Claims 58-59 – Moon et al. discloses the modular cassette of Claim 57, but does not teach wherein the fluidic channel comprises undulating flow channel portions.
Claim 59 – Moon et al., in view of Andersson et al. (the Combination), disclose the modular cassette of Claim 58, wherein the undulating flow channel portions include semicircular undulations.
Moon et al. discloses the claimed invention except for the undulation flow channel portions including semicircular undulations.
However, Moon et al. discloses the fluidic channel (see Rejection for Claim 57. E).) with wax valves (see Rejection for Claim 57. F).), where the fluidic channels comprise flow channel portions upstream and downstream of the wax valves.
Like Moon et al., Andersson et al. discloses a modular cassette (Figure 2b, [0104]-[0105]) with wax valves (221a, 221b, [0069], and [0123], lines 19-23), used in a centrifugation method (see [0023]).  (See Andersson et al. Figure 2b) (See Moon et al. Abstract, lines 1-2; Figures 1, 7-8, and [0053], lines 1-3, for modular cassette with valves; [0068], line 16-22 for wax valves; and [0058], lines 1-6 for centrifugation method)  Andersson et al. further teaches:
Claim 58 – wherein the fluidic channel comprises undulating flow channel portions (mixing microconduit 202) (see Andersson et al. Figure 2b; and [0123], line 19, to [0125]), and
Claim 59 – wherein the undulating flow channel portions include semicircular undulations (see Andersson et al. [0054], where the “ellipsoid” geometry of mixing microconduit 202 is equivalent to the “circular” geometry, the circular geometry generating semicircular undulations).
where such an undulating flow channel portion is used for mixing (see Andersson et al. Figure 2b, valves
221a, 221b, [0069], and [0123]. line 19, to [0125]) – and such mixing, caused by the undulating flow channel portion, would be of interest to Moon et al. both upstream and downstream from wax valve 332 to keep the “target cell-fine bead complex” suspended in the DGM, when the DGM (density gradient media, [0059], [0070], [0073]-[0075]) layer is transported ([0076]-[0077]) from the separation chamber 320, to the second chamber 200 for further processing ([0078]) (see Moon et al. Figures 1, 7-8, and [0053], lines 1-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the “ellipsoid” geometry of mixing microconduit 202 (see Andersson et al Figure 2b) is equivalent to the “circular” geometry, the circular geometry generating semicircular undulations, such that Andersson et al. discloses:
wherein the undulating flow channel portions include semicircular undulations,
since Andersson et al. states at [0054], that the two geometries are equivalent in the context of “microchannels . . . microcavities or microchambers . . . [and] microconduits.” 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to construct Moon et al.’s wax valve (see Moon et al. Figure 1, wax valves 11 and 92; Figure 7, wax valves 332 and 92; and Figure 8, wax valves 332 and 92) including flow channel portions
Claim 58 – wherein the fluidic channel comprises undulating flow channel portions and
Claim 59 – wherein the undulating flow channel portions include semicircular undulations,

as taught by Andersson et al. (see above two paragraphs), since,
1).	Like Moon et al., Andersson et al. discloses a modular cassette (Figure 2b, [0104]-[0105]) with wax valves (221a, 221b, [0069], and [0123] lines 19-23), used in a centrifugation method (see [0023]) (see Andersson et al. Figure 2b) (see Moon et al. Abstract, lines 1-2; Figures 1, 7-8, and [0053], lines 1-3, for modular cassette with valves; and [0068], line 16-22 for wax valves; and [0058], lines 1-6, for centrifugation method);
2).	Andersson et al. states that such an undulating flow channel portion is used for mixing (see Andersson et al. Figure 2b, valves 221a, 221b, [0069], and [0123] line 19, to [0125]); and
3).	Such mixing, caused by the undulating flow channel portions, would be of interest to Moon et al. both upstream and downstream from wax valve 332 to keep the “target cell-fine bead complex” suspended in the DGM, when the DGM (density gradient media, [0059], [0070], [0073]-[0075]) layer is transported ([0076]-[0077]) from the separation .

Claim 62 is rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. as applied to Claim 60 above, in further view of Namkoong et al.
The claims are directed to a device.  The claim language is in bold-faced font.
Regarding Claim 62 – Moon et al. discloses the modular cassette of Claim 60, but does not teach wherein the injection cavity further comprises at least one vent.
However, Moon et al. discloses the injection cavity (injection cavity is cavity where the V1 valve material seats, see Moon et al. Figures 10A-C).
Like Moon et al., Namkoong et al. discloses wax valves. (See Namkoong et al. [0007]-[0016]) (See Moon et al. [0068], lines 16-22) Namkoong et al. further teaches:
wherein the injection cavity (injection cavity of “valve unit”) further comprises at least one vent (“ventilation hole”), as disclosed by Namkoong et al., [0011]-[0012],
where the ventilation hole is used to control the flow of the molten wax within the valve unit by closing or opening the ventilation hole with adhesive tape (see Namkoong et al. Figures 1A-B, [0040] and [0044]), when the wax valve is made (see Namkoong et al. Figures 1A-B and [0040]) and when the wax valve is used (see Namkoong et al. Figures 1A-B and [0044]).  Moreover, when the wax valve is used, “the channel 101 may be opened without applying an external force such as centrifugal force or pressure of fluid flowing through the channel 101.” (See Namkoong et al. [0044])
One of ordinary skill in the art before the effective filing date of the claimed invention, would have been motivated to construct Moon et al.’s wax valve injection cavity:
wherein the injection cavity further comprises at least one vent,
as taught by Namkoong et al. since, like Moon et al., Namkoong et al. discloses wax valves (see

Namkoong et al. Figures 1A-Band [0044]).  Moreover, when the wax valve is used, “the channel 101 may be opened without applying an external force such as centrifugal force or pressure of fluid flowing through the channel 101.” (See Namkoong et al. [0044])

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
In a previous set of claims, Ganesan (US-20030049174-A1, Mar. 13, 2003) was applied as prior art, as follows.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to construct the Combination’s device:
wherein at least one resistor is configured to accept a voltage of between 10 to 20 volts for actuating, via resistive heating, at least one wax valve,

since the Combination is already teaching the above limitation, except for the “between 10 to 20 volts” limitation, and Ganesan discloses 20 volts for an analogous resistor array serving as heaters (see Ganesan Title, Figures 7A-B, and [0053], lines 1-4). Moreover, discovering an optimum value of a result effective variable involves only routine skill in the art.

Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENISE R ANDERSON whose telephone number is 571-270-3166. The examiner can normally be reached Monday – Thursday, 8:00 am – 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.R.A./Examiner, Art Unit 1779                                                                                                                                                                                                        11/6/2021

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779